Case 1:20-cv-02389-DDD-NRN Document 64 Filed 01/18/21 USDC Colorado Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-2389-DDD-NRN

  ESTATE OF ELIJAH JAVON MCCLAIN, by and through its personal representatives Sheneen
  McClain and Lawayne Mosley;
  SHENEEN MCCLAIN, individually;
  LAWAYNE MOSLEY, individually;

         Plaintiffs,

  v.

  CITY OF AURORA, COLORADO, a municipality;
  OFFICER NATHAN WOODYARD, in his individual and official capacity;
  OFFICER RANDY ROEDEMA, in his individual and official capacity;
  OFFICER JASON ROSENBLATT, in his individual and official capacity;
  OFFICER MATTHEW GREEN, in his individual and official capacity;
  SERGEANT DALE LEONARD, in his individual and official capacity;
  OFFICER ALICIA WARD, in her individual and official capacity;
  OFFICER KYLE DITTRICH, in his individual and official capacity;
  OFFICER ERICA MARRERO, in her individual and official capacity;
  OFFICER JAMES ROOT, in his individual and official capacity;
  OFFICER JORDAN MULLINS-ORCUTT, in his individual and official capacity;
  OFFICER DARREN DUNSON, in his individual and official capacity;
  SERGEANT RACHEL NUNEZ, in her individual and official capacity;
  LIEUTENANT PETER CICHUNIEC, in his individual and official capacity;
  PARAMEDIC JEREMY COOPER, in his individual and official capacity;
  DR. ERIC HILL, in his individual capacity;

        Defendants.
  ______________________________________________________________________________

   INDIVIDUAL DEFENDANTS’ UNOPPOSED MOTION FOR 30 DAY EXTENSION OF
      TIME TO RESPOND TO PLAINTIFFS’ FIRST SET OF WRITTEN DISCOVERY
   _____________________________________________________________________________

         The Individual Defendants, by and through their attorneys of record, hereby move this

  Honorable Court for an Order extending the time within which they have to respond to Plaintiffs’

  First Set of Written Discovery (“the Discovery Requests”) through and including February 18,


                                                 1
Case 1:20-cv-02389-DDD-NRN Document 64 Filed 01/18/21 USDC Colorado Page 2 of 4




  2021,

          AND AS GROUNDS THEREFORE, states as follows:

      1. Plaintiffs served the Discovery Requests on the Individual Defendants on or about

          December 17, 2020;1

      2. The Individual Defendants responses are presently due on January 19, 2021.

      3. The Discovery Requests are extensive and the additional time requested is needed to

          complete the responses.

      4. Counsel for Plaintiffs has graciously advised that she does not oppose the requested

          extension.

      5. Pursuant to D.C.COLO.LCivR 6.1(c), a copy of this motion has been served on the

          Individual Defendants.

      6. Neither the Court, nor any party to this case will be unfairly prejudiced by the requested

          extension

      WHEREFORE, the Individual Defendants respectfully request an extension of time to file

  their responses to the Discovery Requests through and including February 18, 2021.

          Dated: January 18, 2021.

                                                s/ Stephen J. Hensen
                                                Stephen J. Hensen
                                                Hensen | DuWaldt
                                                1001 Bannock St., Suite 39
                                                Denver, CO 80204
                                                303-223-0773 p
                                                Mobile: 303-895-4199 c
                                                steve@hendulaw.com
                                                Attorney for Defendant Dr. Eric Hill

  1
   Defendants Peter Cichuneic and Jeremy Cooper were not served with the Discovery Requests and did not
  become aware of those requests until January 2021.


                                                   2
Case 1:20-cv-02389-DDD-NRN Document 64 Filed 01/18/21 USDC Colorado Page 3 of 4




                                    s/ Michael T. Lowe
                                    Michael T. Lowe
                                    David M. Goddard
                                    Bruno, Colin & Lowe, P.C.
                                    1999 Broadway, Suite 4300
                                    Denver, Colorado 80202
                                    P: 303.831.1099
                                    F: 303.831.1088
                                    mlowe@brunolawyers.com
                                    dgoddard@brunolawyers.com
                                    Attorneys for AFR Individual Defendants


                                    s/ Jonathan Abramson
                                    Jonathan M. Abramson
                                    Yulia (Julie) Nikolaevskaya
                                    Kissinger & Fellman, P.C.
                                    3773 Cherry Creek N. Dr., #900
                                    Denver, CO 80209
                                    Telephone: 303-320-6100
                                    Facsimile: 303-327-8601
                                    Email: jonathan@kandf.com; julie@kandf.com
                                    Attorneys for APD Individual Defendants




                                       3
Case 1:20-cv-02389-DDD-NRN Document 64 Filed 01/18/21 USDC Colorado Page 4 of 4




                                CERTIFICATE OF SERVICE

          I hereby certify that on January 18, 2021 a true and correct copy of the foregoing
  INDIVIDUAL DEFENDANTS’ UNOPPOSED MOTION FOR 30 DAY EXTENSION OF
  TIME TO RESPOND TO PLAINTIFFS’ FIRST SET OF WRITTEN DISCOVERY was
  served to all counsel via e-mail as follows:

  Peter Ruben Morales
  Isabelle Sabra Evans
  pmorales@auroragov.org
  ievans@auroragov.org

  Attorneys for Defendant City of Aurora and All Individual Defendant Officers, Sergeants and
  Lieutenants, in their official capacities.

  Mari Anne Newman
  Liana Gerstle Orshan
  Michael Fairhurst
  Killmer Lane & Newman LLP
  mnewman@kln-law.com
  lorshan@kln-law.com
  mfairhurst@kln-law.com

  Attorneys for Plaintiffs

  Jonathan M. Abramson
  Yulia (Julie) Nikolaevskaya
  Kissinger & Fellman, P.C.
  julie@kandf.com
  jonathan@kandf.com

  Attorney for Defendants Nathan Woodyard, Randy Roedema, Jason Rosenblatt, Matthew T.
  Green, Dale Leonard, Alicia Ward, Kyle Dittrich, Erica Marrero, James Root, Jordan Mullins-
  Orcutt, Darren Dunson and Rachel Nunez, in their individual capacities

  Stephen J. Hensen
  Hensen | DuWaldt
  steve@hendulaw.com
  Attorney for Defendant Dr. Eric Hill

                                            s/ Julie Bozeman___________________________
                                            Julie Bozeman, Paralegal
                                            Bruno, Colin & Lowe, P.C.


                                               4
